DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on March 23, 2022. Claims 1,3-4,7,9-17, 26, 27,33 and 36 are pending in the application. Claims 10-17, 26, 27 and 33 are withdrawn and claims 1, 3-4, 7, 9 and 36 are being examined herein. 
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant's amendment.  
New grounds for rejection are presented under 35 USC 112(a) and 35 USC 103. 
Claim Objections
Claim 7 is objected to because of the following informalities: The recitation “wherein back-calculating the secondary output signal based on the primary output signal” should be amended to -- wherein the back-calculating of the back-calculated secondary output signal based on the primary output signal-- for consistency with claim 1 from which it depends.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 7, 9 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. 
Claims 1 and 36 recite the secondary electrical output signal being a measurement value of an extraneous stimulus affecting the primary electrical output signal. The specification does not contain support for the secondary electrical output signal being a measurement value of an extraneous stimulus. The specification discloses at para. [0052], “the biosensor system may generate a secondary output signal that is responsive to the extraneous stimulus, for example, by extracting the secondary output signal from the measured primary output signal, or by making a separate measurement of the secondary output signal.” The specification at para. [0058] states that “[t]he secondary output signal is responsive to an extraneous stimulus that affects the measured primary output signal and may be generated, for example, by extracting the secondary output signal from the measured primary output signal (such as, for example, extracting the current ratios of R4/3, R5/4 and R6/5 as secondary output signals responsive to Hct levels…or by making a separate measurement of the secondary output signal using a separate sensor, a separate detection channel or electrode, or the like (such as, for example, using a temperature sensor to make a temperature measurement, or a dedicated optical channel to measure a reflectance signal responsive to THb levels.” Therefore, the specification does not disclose the secondary electrical output signal being a measurement value of an extraneous stimulus affecting the primary electrical output signal.
Claims 1 and 36 recite the back-calculated secondary electrical output signal is another measurement value of the extraneous stimulus. The specification does not contain support for the back-calculated secondary electrical output signal is another measurement value of the extraneous stimulus. The specification at para. [0051] discloses “[a] back-calculated secondary output signal based on the measured primary output signal better reflects the effect of the extraneous stimulus under the actual conditions under which the primary output signal was measured.” Therefore the specification does not disclose the back-calculated secondary electrical output signal is another measurement value of the extraneous stimulus.
Applicant is required to cancel the new matter in reply to this Office Action.
Claims 3-4, 7 and 9 are rejected for their dependency on claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 9 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2008/0248581) and further in view of  Vanjari et al. (US 2012/0261257).
Regarding claim 1, Chu teaches a method of determining an analyte concentration in a biological fluid sample with a measuring device (Fig. 3, method for calculating glucose concentration (corrected), para. [0029], the hemoglobin and hemoglobin A.sub.1C measurement can be performed using the same testing device as the glucose measurement (a "combo" meter)), the method comprising:
measuring a primary electrical output signal from a sensor interface of the measuring device (Fig. 1 electrochemical test sensor, para. [0023]), the biological fluid sample in a reservoir of a test sensor (blood sample has been placed on the sensor 70, para. [0023]), the primary electrical output signal being primarily responsive to the analyte concentration in the biological fluid sample (para. [0009], a reagent system adapted to measure the blood glucose concentration, Glu.sub.uncor of the blood, para. [0024], glucose oxidase, which reacts with the analyte and with an electron acceptor such as a ferricyanide salt to produce an electrochemically measurable species that can be detected by the electrodes); 
generating a secondary output signal from an extraneous stimulus sensor of the measuring device, the secondary output being a measurement value of an extraneous stimulus affecting the primary electrical output signal (para. [0027], the measurement of the concentration of total hemoglobin occurs in the same testing device that is used for measuring the glucose concentration, para. [0029], the hemoglobin and hemoglobin A.sub.1C measurement can be performed using the same testing device as the glucose measurement (a "combo" meter), para. [0031], the total hemoglobin concentration is used to determine the hematocrit of the whole blood sample);
Chu teaches wherein the hemoglobin measurement a secondary output signal can be made by a colorimetric method (para. [0028]). Chu teaches it is contemplated that other methods for measuring the concentration of hemoglobin in a whole blood sample are known in the art and may be used with the present invention, such as gasometric methods, specific gravity methods and chemical methods. Chu teaches that with all of the methods mentioned herein, the hemoglobin and hemoglobin A.sub.1C measurement can be performed using the same testing device as the glucose measurement (a "combo" meter) (para. [0029]). Chu teaches the combination testing device or system may be based on either an optical or electrochemical reaction system and may provide an easier, more convenient and more reliable method for correcting the blood glucose assay bias (para. [0043]). However, Chu fails to explicitly teach wherein the secondary output signal is electrical. 
 Vanjari teaches a disposable electrochemical sensor for detecting hemoglobin in a blood sample (abstract, Fig. 1, para. [0015]) wherein the output signals are electrical (para. [0022]). Vanjari teaches that hemoglobin can be detected by amperometric techniques such as cyclic voltammetry, differential pulse voltammetry and chronoamperometry (para. [0022]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the detection method and extraneous sensor for hemoglobin of Chu with the electrochemical sensor strip which would output an electrical detection signal of Vanjari because it was known at the time of the invention that electrochemical cells can also be used for hemoglobin detection and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B).

Modified Chu teaches back-calculating a back-calculated secondary electrical output signal based on the primary electrical output signal via a processor of the measuring device (Chu para. [0009], the testing device or system also includes a processor, para. [0038]), the "apparent" glucose assay results (Glu.sub.uncor) can be used to calculate the two constants C3 and C4, Vanjari, electrical output signals, para. [0022]); wherein the back-calculated secondary electrical output signal is another measurement value of the extraneous stimulus (para. [0038], the four parameters from equations 3 and 4 were derived empirically based on the multiple lots of glucose reagents in conjunction with blood samples at different hematocrit levels);
adjusting the secondary electrical output signal using the back-calculated secondary electrical output signal to derive an adjusted secondary electrical output signal, wherein the adjusted secondary electrical output signal has a different value than the back-calculated secondary electrical output signal (para. [0034], % Correction=(% Hct.times.C3)+C4 (Eq. 2), para. [0038], The sample hematocrit level, obtained from Equation 1 from the hemoglobin assay, in combination with C3 and C4 can then be used to calculate the hematocrit correction factor (% Correction) based on Equation 2.);
converting the primary electrical output signal to the analyte concentration value using a conversion function with the adjusted secondary electrical output signal to compensate for the effect of the extraneous stimulus on the primary electrical output signal via the processor (Chu, para. [0039], the output of Equations 1 and 2 above may be used to correct the blood glucose assay bias of the measured glucose concentration, Glu.sub.uncor, using Equations 5 and 6 below, Glu.sub.cor=Glu.sub.uncor-(Glu.sub.uncor.times.% Correction) Eq. 5);
and displaying the analyte concentration value on a display of the measuring device (Chu, the testing device or system further includes a display adapted to display the corrected glucose concentration, Glu.sub.cor, to a user.)

Regarding claim 3, Modified Chu teaches wherein the generated secondary electrical output signal is measured separately from the measured primary electrical output signal (para. [0027], the hemoglobin and hemoglobin A.sub.1C measurement can be performed using the same testing device as the glucose measurement (a "combo" meter, para. [0022], The tests for measuring the blood glucose concentration and the total blood hemoglobin concentration may be performed using the same blood sample or a different blood sample.).

Regarding claim 4, Modified Chu teaches wherein the extraneous stimulus is one of temperature, hematocrit (Hct) or total hemoglobin (THb) (para. [0022], The total blood hemoglobin concentration of the red blood cells may be measured optically as part of a hemoglobin A.sub.1C assay. The total hemoglobin concentration can then be used to calculate the hematocrit level in the blood sample using an empirical relationship).


Regarding claim 9, Modified Chu teaches determining an adjustment amount by a weight coefficient ( % Correction=(% Hct.times.C3)+C4 (Eq. 2) (para. [0034]) but fails to explicitly teach wherein adjusting the secondary electrical output signal comprises: determining a difference by subtracting the secondary electrical output signal from the back-calculated secondary electrical output signal; determining an adjustment amount by multiplying the difference with a weighting coefficient, wherein the weighting coefficient is a positive number not greater than 1; and adding the adjustment amount to the secondary electrical output signal.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to find a mathematical difference, adjust the difference and then add the adjusted difference back rather than multiplication and then addition as taught by Chu because it would have been within the ambit of one of ordinary skill in the art through routine mathematical calculations.


Regarding claim 36, Modified Chu teaches a method of determining an analyte concentration in a biological fluid sample with a measuring device (Fig. 3, method for calculating glucose concentration (corrected), para. [0029], the hemoglobin and hemoglobin A.sub.1C measurement can be performed using the same testing device as the glucose measurement (a "combo" meter)), the method comprising:
measuring a primary electrical output signal from a sensor interface of the measuring device (Fig. 1 electrochemical test sensor, para. [0023]), the biological fluid sample in a reservoir of a test sensor (blood sample has been placed on the sensor 70, para. [0023]), the primary output signal being primarily responsive to the analyte concentration in the biological fluid sample (para. [0009], a reagent system adapted to measure the blood glucose concentration, Glu.sub.uncor of the blood); 
generating a secondary output signal from an extraneous stimulus sensor of the measuring device, the secondary electrical output signal being a measurement value of an extraneous stimulus affecting the primary electrical output signal (para. [0027], the measurement of the concentration of total hemoglobin occurs in the same testing device that is used for measuring the glucose concentration, para. [0029], the hemoglobin and hemoglobin A.sub.1C measurement can be performed using the same testing device as the glucose measurement (a "combo" meter), para. [0031], the total hemoglobin concentration is used to determine the hematocrit of the whole blood sample);
Chu teaches wherein the hemoglobin measurement a secondary output signal can be made by a colorimetric method (para. [0028]). Chu teaches it is contemplated that other methods for measuring the concentration of hemoglobin in a whole blood sample are known in the art and may be used with the present invention, such as gasometric methods, specific gravity methods and chemical methods. Chu teaches that with all of the methods mentioned herein, the hemoglobin and hemoglobin A.sub.1C measurement can be performed using the same testing device as the glucose measurement (a "combo" meter) (para. [0029]). Chu teaches the combination testing device or system may be based on either an optical or electrochemical reaction system and may provide an easier, more convenient and more reliable method for correcting the blood glucose assay bias (para. [0043]). However, Chu fails to explicitly teach wherein the secondary output signal is electrical. 
 Vanjari teaches a disposable electrochemical sensor for detecting hemoglobin in a blood sample (abstract, Fig. 1, para. [0015]) wherein the output signals are electrical (para. [0022]). Vanjari teaches that hemoglobin can be detected by amperometric techniques such as cyclic voltammetry, differential pulse voltammetry and chronoamperometry (para. [0022]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the detection method and extraneous sensor for hemoglobin of Chu with the electrochemical sensor strip which would output an electrical detection signal of Vanjari because it was known at the time of the invention that electrochemical cells can also be used for hemoglobin detection and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B).

Modified Chu teaches back-calculating a back-calculated secondary electrical output signal based on the primary electrical output signal via a processor of the measuring device (Chu, para. [0009], the testing device or system also includes a processor, para. [0038]), the "apparent" glucose assay results (Glu.sub.uncor) can be used to calculate the two constants C3 and C4, Vanjari, electrical signal); wherein the back-calculated secondary electrical output signal is another measurement value of the extraneous stimulus (para. [0038], the four parameters from equations 3 and 4 were derived empirically based on the multiple lots of glucose reagents in conjunction with blood samples at different hematocrit levels).
adjusting the secondary electrical output signal using the back-calculated secondary electrical output signal to derive an adjusted secondary electrical output signal, wherein the adjusted secondary electrical output signal has a different value than the back-calculated secondary electrical output signal (Chu, para. [0034], % Correction=(% Hct.times.C3)+C4 (Eq. 2), para. [0038], The sample hematocrit level, obtained from Equation 1 from the hemoglobin assay, in combination with C3 and C4 can then be used to calculate the hematocrit correction factor (% Correction) based on Equation 2.);
converting the primary electrical output signal to the analyte concentration value using a conversion function with the adjusted secondary electrical output signal to compensate for the effect of the extraneous stimulus on the primary electrical output signal via the processor (Chu, para. [0039], the output of Equations 1 and 2 above may be used to correct the blood glucose assay bias of the measured glucose concentration, Glu.sub.uncor, using Equations 5 and 6 below, Glu.sub.cor=Glu.sub.uncor-(Glu.sub.uncor.times.% Correction) Eq. 5);
and displaying the analyte concentration value on a display of the measuring device (Chu,The testing device or system further includes a display adapted to display the corrected glucose concentration, Glu.sub.cor, to a user.)
Chu teaches determining an adjustment amount by a weight coefficient ( % Correction=(% Hct.times.C3)+C4 (Eq. 2) (para. [0034]) but fails to explicitly teach wherein adjusting the secondary electrical output signal comprises: determining a difference by subtracting the secondary electrical output signal from the back-calculated secondary electrical output signal; determining an adjustment amount by multiplying the difference with a weighting coefficient, wherein the weighting coefficient is a positive number not greater than 1; and adding the adjustment amount to the secondary electrical output signal.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to find a mathematical difference, adjust the difference and then add the adjusted difference back rather than multiplication and then addition as taught by Chu because it would have been within the ambit of one of ordinary skill in the art through routine mathematical calculations. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chu et al. (US 2008/0248581) and further in view of  Vanjari et al. (US 2012/0261257) as applied to claim 1 above and in further view of Huang et al. (US 2011/0301857).

Regarding claim 7, Modified Chu teaches wherein back-calculating a secondary electrical output signal based on the primary output signal comprises:
converting the primary electrical output signal to a preliminary analyte concentration using the conversion function with the secondary electrical output signal to compensate for the effect of the extraneous stimulus on the primary electrical output signal (Chu, para. [0039], the output of Equations 1 and 2 above may be used to correct the blood glucose assay bias of the measured glucose concentration, Glu.sub.uncor, using Equations 5 and 6 below, Glu.sub.cor=Glu.sub.uncor-(Glu.sub.uncor.times.% Correction) Eq. 5);
Chu fails to teach normalizing the primary electrical output signal relative to the preliminary analyte concentration to derive a normalized electrical output signal; and applying normalized calibration information to the normalized electrical primary output signal, the normalized calibration information relating the normalized primary electrical output signal to the secondary electrical output signal.
Huang teaches a biosensor system determines analyte concentration from analytic and/or secondary output signals. The biosensor system adjusts a correlation for determining analyte concentrations from output signals with one or more index functions extracted from the output signals (abstract). Huang teaches the hematocrit content of the sample may be considered an error parameter because an error in concentration values (para. [0068]). Huang further teaches normalizing the calibration information and output signals to reduce the statistical effect of changes in the output signals, improve the differentiation in variations of the output signals, standardize the measurements of the output signals, a combination thereof, or the like. (para. [0049], [0070]. [0084]).
It would have been obvious to one of ordinary skill in the art at before the effective filing of the invention to modify the calculations of Chu to include normalizing the calibration information and output signals to reduce the statistical effect of changes in the output signals as taught by Huang with a reasonable expectation of success of reducing the statistical effect of changes in the output signals and improve the differentiation in variations of the output signals. It would have been further obvious to one of ordinary skill in the art given the teaches of Chu, Vanjari and Huang to include normalizing the primary electrical output signal relative to the preliminary analyte concentration to derive a normalized electrical output signal; and applying normalized calibration information to the normalized electrical primary output signal, the normalized calibration information relating the normalized primary electrical output signal to the secondary electrical output signal since it was recognized by Huang that such data manipulation would further refine data processing and it would have been within the ambit of one of ordinary skill in the art  through routine mathematical calculations. 



Double Patenting
Applicant is advised that should claim 9 be found allowable, claim 36 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Response to Arguments
In the arguments presented on pages 9-11 of the amendment, the applicant argues that the applicant has amended the independent claims to recite that the secondary electrical output signal is a measurement value of the extraneous stimulus and the back calculated output is another measurement value of the extraneous stimulus. Applicant asserts that Chu and Vanjari do not discloses teach or suggest the claims because they do not disclose both back-calculation and direct measurement to determining a measurement value of the extraneous stimulus measurement. Applicant asserts that Chu discloses a system that obtains a measurement of an extraneous stimulus (e.g., hematocrit) to adjust the analyte calculation. Applicant argues that Chu discloses photometric measurement of the hemoglobin in the blood sample and calculates hematocrit from the hemoglobin as explained in paragraphs 28 and 31 and that the asserted back-calculation in Chu is not a separate measurement of the extraneous stimulus (hematocrit), but the adjustment of the analyte calculation based on the percentage of hematocrit as shown in Fig. 5. Applicant asserts that Chu would therefore suffer from the same problem the present claims are attempting to solve, namely an off-condition, would result in an inaccurate determination of the extraneous stimulus by the secondary sensor.
Examiner respectfully disagrees. The examiner notes that an off-condition has not been claimed. The instant claims are drawn to a method of determining an analyte concentration in a biological fluid sample. Claims 10-17, drawn to a method of compensating an analyte in an off condition, have been withdrawn. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner also points to the rejection under 35 USC 112(a) for new matter. Additionally, Chu teaches an extraneous sensor for direct measurement of the extraneous signal as shown in Fig. 3 and teaches a correction of the determination of the extraneous stimulus by the extraneous sensor based on the analyte output signal. Chu teaches correction of the Hct % based on constants C3 and C4 which are calculated based on the uncorrected blood glucose values. See Figs. 5 and 6. The uncorrected blood glucose value is measured from the response to the reagent system for measuring glucose before any correction. Therefore, the teachings of Chu disclose both back-calculation and direct measurement to determining a measurement value of the extraneous stimulus measurement.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699